DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 10/25/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/25/2021 listed below have been reconsidered as indicated:
a)	Any objections and rejections of claims 15 and 16 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The objections of claims 6 and 8 are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The drawings dated 10/25/2021 are objected to because the text of Fig. 1 is not legible as the font size is too small. 
The clarity of the figure 3 and 4 is not sufficient to be readable and reproducible for publication purposes because of the use of shading in the background and bar graphs does not sufficiently contrast with the text. In particular, the number labels on the 

    PNG
    media_image1.png
    284
    415
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the 
Specific deficiencies and the required response to this Office Action are as follows:
#1	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. The sequences of Fig. 3 are not identified with the proper SEQ ID NOs.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The amendments to Table 1 filed 10/25/2021 are acknowledged. The Amendments are supported in view of the translation provided in Appendix A, which is a certified translation of PCT/CN2018/0174092 provided by legaltranslations.biz (a division of Nelles Translations) as attested by Donald W. Hanley, CEO of Nelles Translations.

The amendments to Table 2 filed 10/25/2021 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
Table 2 of the specification has been amended to make: NR-21 T21 instead of A21; NR-24 T24 instead of A24; BAT-25 T25; and BAT-26 A27 instead of A26. The corresponding SEQ ID NOs for each were also amended. The Remarks assert the amendments correct typographical errors as the sequence information is known in the prior art.
An amendment to correct an obvious error, or in this case an obvious typographical error, does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). See MPEP 2163.07(II). The terms NR-21, NR-24 and BAT-25 are not art recognized terms that are defined in a specific manner within the field. For example, applicant disclosed sequences for NR-21, NR-24 and BAT-25 that are homopolymers. The CN102230004A 
Further evidence the amended subject matter is not art recognized is that Applicant describes BAT-26 as having an A27 sequence. However, Buhard (Disease Markers. 2004. 20:251-257) identifies BAT-26 as comprising an A26 sequence (Table 1). Dietmaier (Cancer Research. 1997. 57:4749-4756) identifies sequences for BAT-25 and BAT-26 that differ from both the amended specification and Buhard. Faulkner (British Journal of Haematology. 2004. 124:160-165) identifies BAT-25 as a poly(A) tract, as opposed to the poly(T) tract of the amended specification. Dietmaier, Buhard and Morandi (Int J Colorectal Dis. 2012. 27:647-656) teach the use of different primers and different sized amplicons that correspond to BAT-26 and BAT-25, rendering the sequence of the sites variable. Pyatt (American Journal of Pathology. 1999. 155(2):349-353) and Hoang (Cancer Research. 1997. 57:300-303) demonstrate that microsatellite loci occur in different lengths, such as for BAT-26 (e.g. 26, 22, 16 and 4) and BAT-25 (e.g. 25, 19 and 17) in the context of colorectal tumors, which is the focus of the present amended claims and specification.
Thus, while applicant is using terms that appear in the prior art, applicant as chosen to disclose and defined those terms differently than that in the art, as opposed 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim refers to the information of Table 1 as both “microsatellite loci” and simply “loci”. It is suggested a single term consistently be used when referring to the information of Table 1.  Appropriate correction is required.

Claim Interpretation
Claims 1, 4, 6 and 19 reference the loci of Table 1. Table 1 provides positions within chromosomes for the various loci. The positions are interpreted in view of the instant specification as being in relation to version hg19 of the human genome sequence (para. 46).

The term “HNPCC” in parentheses in claim 1 is interpreted as being an abbreviation for Lynch syndrome, which is known in the field also as “hereditary non-polyposis colorectal cancer”.

Claim 4 further limits the selecting of claims 1 and 3 such that the biomarker panel has been selected as having all 22 loci of Table 1 and all 36 genes of claim 3.

Claim 7 describes the genetic detections set forth in the preamble of claim 6. The recitation is considered to not further limit the structural features of the kit of claim 6 because the detection reagents for the biomarker panels of the claim are sufficient in view of the claims and the instant specification for the genetic detections laid out in claim 7.

Claim 8 specifies the reagent (i.e. detection reagent of claim 6) is a reagent for performing next-generation sequencing. The reagent of claim 8 is interpreted to be a detection reagent for detecting the biomarker panel of claim 6 in the context of next-generation sequencing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more.
The following are new rejections necessitated by the amendments to the claims.
The claim(s) recite(s) “selecting 22 microsatellite loci as shown in Table 1” or “selecting a combination of 15, 16….or 21 of loci as shown in Table 1”. The process of “selecting” encompasses an abstract idea in the form of purely thinking about Table 1 and choosing a set of at 15 to 22 microsatellite loci. Claim 3 further requires “selecting 
The claims also recite “using the biomarker panel in tests for prognostic evaluation and/or treatment regimen selection for stage II colorectal cancer and for diagnosis, prognosis assessment and/or treatment regimen selection of Lynch syndrome (HNPCC)”. These two required steps of “using”: 1) for prognostic evaluation and/or treatment regimen selection for stage II colorectal cancer; and 2) for diagnosis, prognosis assessment and/or treatment regimen selection of Lynch syndrome (HNPCC) are both required by the claimed “using”. The step of “using” broadly encompasses the use of information or data about the biomarker panel in order to reach a determination regarding prognostic evaluation, treatment regimen selection, diagnosis and/or prognosis assessment. The step does not require any particular reagents, assays and methodologies as part of “using the biomarker panel”.
Together the two steps broadly encompasses selecting information as a biomarker panel and then using the information of the biomarker panel.
These judicial exceptions is not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
The following are new rejections necessitated by the amendments to the claims.
The claim(s) recite(s) data analysis processes in parts (2), (3), (4) and (5). The processes encompass mathematical concepts including calculations, standard deviation calculations and the comparison of values to thresholds. The process and determinations also encompass the natural phenomenon that is the correlation between variation in microsatellite loci sequences and microsatellite stability/stability in the human genome.
This judicial exception is not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims involve the use of next-generation sequencing which is well-known in the field (para. 11, 19, 29, 25, and 

Response to the traversal of the 101 rejections
	The Remarks argue the amendments render the 101 rejections moot (p. 15).
	The arguments have been considered. However, claims 1, 3, 4 and 19-20 remain rejected as described above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 8 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 1, the claim is drawn to a step of “selecting” at least 15 microsatellite loci of Table 1 as “the biomarker panel” or a part of a “biomarker panel”. It is unclear what structural elements are required of the biomarker panel as it is unclear 
Claims 3 and 4 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, as amended the claim is drawn to a “method for preparing a biomarker panel”. The claim recites to active method steps: 1) “selecting” a certain number of loci of Table 1 as the biomarker panel or a part of the biomarker panel” and 2) “using the biomarker panel”. Neither step requires “preparing a biomarker panel” or any step that is tied to the “preparation” of a biomarker panel. It is unclear if the preamble breathes life and meaning into claim and the claimed method requires something further in order to accomplish the goal of “preparing a biomarker panel” as set forth in the preamble.
Claims 3 and 4 depend from claim 1 and are rejected for the same reason.
	Regarding claims 1, 4, 6, 19, the claims are incomplete insofar as claims 1, 4, 6, 15 and 16 refer to “Table 1.”  MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.””. Claims 3, 7-8 and 20 depend from claims 1, 6 and 19 and are rejected for the same reason.
	Regarding claim 3, the claim recites “selecting one or more genes from the group consisting of 36 genes…as the biomarker panel”. It is unclear what is 
Regarding claims 6-8, the claims are directed to kits comprising a biomarker panel comprising at least 15 microsatellite loci of Table 1. It is unclear what structural features constitute the biomarker panel that are required as a structural element of the claimed kits. Is the biomarker panel simply a list of microsatellite loci, i.e. information about the biomarker panel? Is the biomarker panel some sort of set of reagents? Because it is unclear what constitutes the biomarker panel, i.e. what the structure of the biomarker panel is, it is unclear what detection reagents are encompassed by the claim.
	Regarding claim 19, the claims includes an elements (1) through (3) that is generally narrative and indefinite, failing to conform with current U.S. practice. For example, the claim mixes active voice, e.g. “performing a multi-gene targeted capture detection” and “calculating the average rate mean” and passive voice, e.g. “the number of sequencing fragments’ reads…are counted”, “the coverage rates…are calculated”, “a standard length distribution reference set…is constructed”. It is unclear what steps are required to be actively performed and in which order, if any, they are required to be performed.
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
	Regarding claim 19, the claim states “simultaneously performing a multi-gene targeted capture detection of a plurality of microsatellite loci in the sample with a 
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
	Regarding claim 19, the claim recites “the number of sequence fragments’ reads” in starting line 7. The recitation lacks proper antecedent basis as the claim does not involve sequencing par se and does not require sequence fragment reads be obtained. Element (2) is incomplete as it relies on a feature that is not previously obtained or produced during the course of the method.
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
	Regarding claim 19, starting in line 12 the claim states “thereby calculating the average coverage rate mean (NTi) and standard deviation sd(NTi) of top two length type with highest coverage”. The recitation “the average coverage rate mean (NTi) and standard deviation sd(NTi)” lacks proper antecedent basis. It is unclear what is required by the “thereby” clause. Are the acts of: counting sequencing fragments’ reads covering 
	Furthermore, the terms “mean” and “average” are synonyms. Does applicant intend the claim to calculate an average of the means of the coverage rates?
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
	Regarding claim 19, the claim recites “the target genotype” in line 15. The recitation lacks proper antecedent basis as the claim does not previously set forth any target genotypes.
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
	Regarding claim 19, the claims defines “n” as the number of microsatellite loci in which the number of the sequencing fragments’ read covering the target genotype corresponding to the microsatellite loci exceeds 10 and that “n≥15”. It is unclear what the relationship between “n” based on the sequencing fragments’ read covering the target genotype and the target genotype being n≥15. Does it limit n to being ≥15? What does the claim require if the number of microsatellite loci in which the number of the sequencing fragments’ read covering the target genotype corresponding to the microsatellite loci is 12, which exceeds 10, but is not ≥15?

	Regarding claim 19, the claim recites “the target genotype” in line 17. The recitation lacks proper antecedent basis as the claim does not previously set forth any target genotypes.
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
	Regarding claim 19, the claim states “the coverage rates of the target genotype is also calculated according to the above steps”, meaning steps (1), (2) and (3). However, the claim does not previously set forth or describe “target genotypes” and it is unclear how steps (1), (2) and (3) produce a calculated coverage rate when “target genotypes” are not set forth or described in steps (1), (2) and (3).
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
	Regarding claim 19, the claim states “whether the coverage rate Tij < mean (NTi)-3sd(NTi) is satisfied can be determined accordingly”. It is unclear if the described process is optional because it “can be” determined. Furthermore, the term “Tij” is not defined in the claim and it is unclear what the process is comparing. The claim is incomplete as it does not define what the element “Tij” is. While the claim refers to it as a coverage rate, it is unclear which coverage rate is being referenced.
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
	Regarding claim 19, step (4) recites “for the samples” but the claim does only describes “a colorectal cancer sample”. It is unclear how many samples are subjected to step (1).
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
Regarding claim 19, the claim recites “the number of sequencing fragments’ reads covering different lengths of the microsatellite locus in normal tissue samples are counted based NGS data”. It is unclear if phrase is requiring an active method step because it does not use the active voice. The phrase “the NGS data” lacks proper antecedent basis as the claim fails to specifically require collecting NGS data.
Furthermore, the normal tissue samples are not subjected to step (1) and as noted above, no NGS data is required to be collected during the course of the method.
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
Regarding claim 19, the claim recites “the coverage rate” in line 7. The recitation lacks proper antecedent basis as the claim fails to previously set forth or describe a “coverage rate”. 
	Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
Regarding claim 19, the claim recites the number of the sequencing fragments’ read is “calculated” and the standard length deviation is “constructed”. It is unclear if the phrases are intended to require active method steps or is referring to actions that occurred prior to and are outside the scope of the present recited steps. 
Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
Regarding claim 19, the claim states “the coverage rate of the target genotype determined is also calculated according to the above steps”. It is unclear which steps are encompassed by the “above steps”. The claim does not clearly set forth what steps are required in order to calculate a “coverage rate”.
Claim 20 depends from claim 19 and is rejected for the same reason as claim 19.
Regarding claim 20, the claim refers to “top two length types” and “reads of sequencing fragments of the length type having the second highest coverage rate” and “the length type having the highest coverage rate”. The recitation lacks proper antecedent basis as the claim fails to previously set forth or describe any ranking or determining the coverage rate levels. Furthermore, the claim does not require sequencing or NGS data collection. Thus, the claim relies on information that is not obtained during the course of the method’s “wet steps”.

Response to the traversal of the 112(b) rejections
	The Remarks argue the amended claims 1, 3 and 4 clear because it is a method and the specification provides guidance of how to use the information in Table 1 for a biomarker panel (p. 16-17).
	The arguments have been fully considered but are not persuasive. The claims remain rejected for the reasons provided above.
	The claim does not define and the instant specification does provide guidance as to the structural features required of a biomarker panel. 

	The Remarks argue that the recitation and reference to Table 1 is a concise and practical way to clearly define the invention (p. 17).
	The arguments have been fully considered but are not persuasive. MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and 

	The Remarks argue in view of the instant specification the use and detection of the microsatellite loci as a biomarker panel (p. 17).

	The arguments have been fully considered but are not persuasive. It is unclear what structures are required and/or encompassed by the claimed “biomarker panel”. Is the panel simply information? If so, how does information comprise the claimed kit? Because the structure and scope of the biomarker panel is not clearly defined, the 
	
	The Remarks argue the cancellation of claims 15 and 16 render their rejections moot (p. 17).
	While the rejections of claims 15 and 16 have been withdrawn in view of the cancellation of the claims, claims 19-20 are rejected for the reasons provided above.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634